OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22691 The First Western Funds Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) Wade R. Bridge c/o Ultimus Fund Solutions, LLC, 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45244 Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end:August 31, 2013 Date of reporting period:August 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. First Western Fixed Income Fund First Western Short Duration Bond Fund ANNUAL REPORT August 31, 2013 FIRST WESTERN FUNDS TRUST Letter to Shareholders October 9, 2013 Dear Fellow Shareholders, We are very pleased to present to you the Annual Report for The First Western Funds Trust (the “Trust”) for the fiscal year ended August 31, 2013. The Trust now has two separate Funds — the First Western Fixed Income Fund (the “Fixed Income Fund”), which commenced operations on November 1, 2012, and the First Western Short Duration Bond Fund (the “Short Duration Bond Fund”), which commenced operations on April 26, 2013. Consequently, this first Annual Report is for an abbreviated period – ten months for the Fixed Income Fund and approximately four months for the Short Duration Bond Fund. Although the Funds have been in existence for only a short period of time, we are pleased to report that each Fund performed well on a relative basis consistent with its investment objective. First Western Fixed Income Fund The investment objective of the Fixed Income Fund is total return and against that objective the Fund returned a -1.08% for the period from inception (November 1, 2012) to August 31, 2013. Although a negative total return is always disappointing, this return should be viewed in the context that the overall U.S. fixed income market, as measured by the Barclays U.S. Aggregate Bond Index, returned -2.80% for the same period. The Fixed Income Fund’s relative outperformance of 1.72% versus its benchmark was due to the Fund’s conservative duration strategy and strong sector allocation, especially in maintaining a significant underweight to U.S. Treasuries. Given the very low nominal yields for Treasuries and the fact that we believe longer-term Treasuries are producing negative real yields (i.e., the nominal yield is less than the inflation rate), the Fund saw more value in the other fixed income sectors, especially the corporate and mortgage-backed sectors, which at fiscal year-end comprised in aggregate approximately 80% of the Fund. First Western Short Duration Bond Fund The investment objective of the Short Duration Bond Fund is to seek a high level of income consistent with preservation of capital and liquidity. For the period from inception (April 26, 2013) until the Fund’s fiscal year end on August 31, 2013, the Fund returned -0.58% as compared to the Fund’s benchmark index, the BofA Merrill Lynch U.S. Corp/Gov’t 1-3 Years Bond Index, which returned -0.09% for the same period. The Short Duration Bond Fund’s relative underperformance versus its benchmark was a result of a U.S. Federal Reserve (the “Fed”) induced credit spread widening in May and June, combined with the Fund’s overweight to spread products, in 1 particular corporate bonds and mortgage-backed securities. Although the Fund slightly underperformed its benchmark for this short period, we believe that the Fund is well positioned to achieve its investment objective and outperform the benchmark over a full market cycle. We expect the continuation of the Fed’s reflationary policy, along with modest U.S. economic growth, a continuation of the recovery in housing, and strong corporate fundamentals, to support domestic spread assets. In fact, recent data supports this assertion as credit spreads have already retraced some of their earlier underperformance. At fiscal year end, the Fund’s largest sector exposures were in corporate bonds (approximately 60% of the Fund’s net assets) and mortgage-backed securities (approximately 36% of net assets). The Fund’s single largest portfolio underweight has been to avoid owning U.S. government Treasury securities, given our belief that there is minimum value in owning securities with near historic low nominal yields and negative real (inflation adjusted) yields. The Fund remains highly diversified with 135 separate issuers and 78 different companies across ten broad industry sectors. Each individual security was selected using a “bottom-up” approach, and overall, at year-end, the Fund’s portfolio holdings had an average credit rating of A-. Market & Economic Outlook The global bond market continues to be dominated by the actions of the Fed, which for several years now has been engaged in the purchasing of longer-term bonds, with this action being referred to as quantitative easing (QE). Currently the Federal Reserve has been purchasing $85 billion a month or slightly more then $1 trillion a year in bonds. In May, central bankers began to chart the course to the eventual end of QE, complete with economic guideposts relating primarily to employment and inflation data points. The initial market reaction was anything but positive as interest rates shot upward and risk assets suffered. As a result, the yield of the benchmark ten-year Treasury note rose from 1.6% to 3.0%, settling in at around 2.6% by quarter-end. This dramatic move in interest rates, the result of merely laying out the groundwork for a modest reduction in the massive amount of monthly Fed bond purchases, speaks volumes to the leverage that had been building in the markets and the reliance that many investors had upon easy money policies. Certainly, valuations had become stretched in government bonds as several maturities traded with negative real yields (nominal yield less inflation). Following significant monthly outflows, the post-adjustment valuations in most fixed income sectors appear to us to be closer to fair value. With no historic trail to follow, the “Unwinding Road” is sure to have its fair share of bumps and curves. However, though the Fed may have had every intention of paving it as smoothly as possible, it has unfortunately added to the unevenness of the road. As has been repeatedly noted by market pundits and CEOs, uncertainty is often a difficult roadblock that hinders financial markets and business operations. The Fed’s inability to properly convey either the indicators of most importance or their current viewpoint results in inactivity by some and guesswork by others. While communication has improved greatly under Fed Chairman Bernanke, and linguists 2 are no longer needed to decipher the convoluted speeches from former Chairman Greenspan, they have not eliminated the confusion. Certain statements that were meant to provide clarity, such as the mention in June of a 7% unemployment rate as a threshold for tapering, instead sent the markets into a tailspin. Since then, Fed officials have discussed the difference between a trigger, target and threshold, as well as suggested a 6.5% unemployment rate as a potential level in which raising rates may occur. Furthermore, Chairman Bernanke has acknowledged the deficiencies with the official (“U3”) unemployment measure, in particular that a meaningful percentage of the decline in the unemployment rate was attributable to a shrinking of the labor force rather than new job creation. While markets have since improved, most notably in equities, this initial rocky experience should serve as fair warning. The Unwinding Road may more closely resemble that of a narrow canyon with numerous hairpin turns, rather than a smooth, open, wide-lane expressway. More recently, Chairman Bernanke has indicated that the Fed is not looking for any magic number. Instead, the Fed is attempting to gauge the overall health of the economy by looking for improvement in growth, gains in the labor market, and a reversion of inflation closer to two percent. While it may be true that “There’s no preset course,” as Bernanke asserted, investors must now be even more concerned with each release of economic data. Following the surprise September decision by the Fed to hold off on the commencement of tapering, there is no GPS that can guide us, nor any expectations for a steady reduction in QE. Having grown quite fond of, and reliant upon, Fed largesse, it is important to remember that the substantial market impact which occurred was without anything having been done yet. Stating the obvious, an eventual end to QE and the onset of actual rate hikes, perhaps further complicated by Fed balance sheet sales, would likely inject a great deal of additional volatility. There has been much debate over the efficacy of the Fed’s bond buying program, with compelling arguments made by its opponents. However, some portion of this backup in rates must be attributable to these purchases, just as the market rally over the last two weeks of the quarter must have some correlation with the delay in tapering. If the tapering decision were all that the market had to deal with, it would be plenty and one could easily understand the newfound gray hairs. The U.S. government, more dysfunctional than any sitcom family, has added additional uncertainty with its inability to govern. Instead of leaders negotiating and compromising, the definitive lines that have been drawn are injecting additional risks into economic growth and the financial marketplace. The absence of a clean continuing resolution has now made a government shutdown a reality. The shutdown is unfortunate and inconvenient for many, but having occurred numerous times in the past, the last being 1995, we believe it is unlikely to have a major economic impact unless it drags on for weeks. The probability of a lengthy shutdown, however, is remote due to the other brewing Beltway battle concerning whether to raise the debt ceiling. Importantly, while the spending bill impasse may inflict additional political damage to both parties and further complicate the ability to reach a solution on the debt ceiling, the more severe consequences of a U.S. default on its debt should provide sufficient motivation for a deal, though it may come down to the stated October 17th deadline. 3 In the aftermath of Larry Summers withdrawing his name from consideration as Fed Chairman, President Obama has nominated Janet Yellen to become the next Fed chief. Currently serving as the Vice Chairwoman of the Board of Governors of the Fed under Chairman Bernanke, most view the handoff of power as less disruptive than a Summers-led Fed. With a plethora of other worries, less dramatic change at the world’s most important central bank should be welcomed by investors. Yellen’s reputation as a monetary dove and her stated concerns about the high level of persistent unemployment will likely lead to a slower pace of QE tapering. Furthermore, her preference to employ forward rate guidance as a policy tool may be used to keep short-term rates lower for a longer period of time. Together, the markets may enjoy the benefits of a continuation of easy monetary policy in the near term, though the longer term implications may be problematic as the unwind becomes more difficult and inflation expectations could increase. With the Fed communication issues and the Washington political stalemate as overhangs, the U.S. is fortunate that its growth, however tepid, remains on track. While job creation has slowed, companies have continued to produce enough jobs to at least maintain the current rate of unemployment. Housing, certainly slowed by the increase in mortgage rates, is producing healthy price gains and should be able to withstand moderately higher borrowing costs as long as consumer confidence holds up reasonably well. Manufacturing has been a bright spot of late, posting impressive gains during the third quarter, and a slight setback in September has not detracted from the broad gains in auto sales throughout the year. The service sector has also expanded nicely, displaying strength in business activity, new orders, and employment. The probability of a longer and more uncertain journey down the Unwinding Road will force investors to focus intensely on each data release and every Fed comment until the path hopefully becomes clearer. Volatility may uncover opportunities if the markets overshoot, and near term flights-to-safety may push rates lower. Eventually, the outcome will be an uphill trek to higher rates, forcing fixed income investors to search for higher yields from attractive sectors of the bond market. Against this backdrop, each Fund will continue to focus on achieving its investment objective and continue to be managed in a careful, disciplined manner. We very much appreciate your support of The First Western Funds Trust. Warren J. Olsen President The First Western Funds Trust Barry P. Julien, CFA Greg Haendel, CFA Portfolio Manager Portfolio Manager First Western Fixed Income Fund First Western Short Duration Bond Fund 4 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. For performance information current to the most recent month-end please call 1-800-292-6775. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. Each Fund’s prospectus contains this and other important information. To obtain a copy of each Fund’s prospectus please call 1-800-292-6775 and a copy will be sent to you free of charge. Please read each prospectus carefully before you invest. The Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 5 FIRST WESTERN FIXED INCOME FUND Performance Information August 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in First Western Fixed Income Fund versus the Barclays U.S. Aggregate Bond Index Total Return (a) (for period ended August 31, 2013) Since Inception (b) First Western Fixed Income Fund (1.08%) Barclays U.S. Aggregate Bond Index (c) (2.80%) (a) The Fund’s total return does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Represents the period from the commencement of operations (November 1, 2012) through August 31, 2013. (c) The Barclays U.S. Aggregate Bond Index covers the U.S. investment grade fixed rate bond market, with index components for U.S. government, agency and corporate securities.The Fund does not invest solely in securities included in the Barclays U.S. Aggregate Bond Index and may invest in other types of bonds and securities. 6 FIRST WESTERN SHORT DURATION BOND FUND Performance Information August 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in First Western Short Duration Bond Fund versus the BofA Merrill Lynch U.S. Corp./Govt. 1-3 Years Bond Index Total Return (a) (for period ended August 31, 2013) Since Inception (b) First Western Short Duration Bond Fund (0.58%) BofA Merrill Lynch U.S. Corp./Govt. 1-3 Years Bond Index (c) (0.09%) (a) The Fund’s total return does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Represents the period from the commencement of operations (April 26, 2013) through August 31, 2013. (c) The BofA Merrill Lynch U.S. Corp./Govt. 1-3 Years Bond Index covers the U.S. investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury, U.S. agency, foreign government, supranational and corporate securities, with a remaining term to final maturity less than 3 years.The Fund does not invest solely in securities included in BofA Merrill Lynch U.S. Corp./Govt. 1-3 Years Bond Index and may invest in other types of bonds and securities. 7 FIRST WESTERN FIXED INCOME FUND Portfolio Information August 31, 2013 (Unaudited) Portfolio Allocation (% of Net Assets) Top 10 Long-Term Holdings Security Description % of Net Assets U.S. Treasury Bonds, 6.250%, due 08/15/23 2.4% U.S. Treasury Notes, 8.125%, due 08/15/19 2.4% U.S. Treasury Notes, 1.750%, due 05/15/23 2.1% FNMA, Series 2009-96-DB, 4.000%, due 11/25/29 1.8% American Home Mortgage Investment Trust, Series 2004-4-3A, floating rate note, due 02/25/45 1.7% Countrywide Home Loans, Inc., Series 2003-J10-2A1, 5.000%, due 11/25/18 1.6% Federal Home Loan Bank, 5.375%, due 05/15/19 1.5% Chase Mortgage Finance Corporation,Series 2003-S14-1A1, 5.000%, due 01/25/34 1.5% Bayview Financial Acquisition Trust,Series 2006-B-1A3, floating rate note, due 04/28/36 1.3% JP Morgan Re-REMIC, 144A, Series 2009-9-A1, 6.000%, due 09/26/36 1.3% 8 FIRST WESTERN SHORT DURATION BOND FUND Portfolio Information August 31, 2013 (Unaudited) Portfolio Allocation (% of Net Assets) Top 10 Long-Term Holdings Security Description % of Net Assets SBA Tower Trust, 144A, 5.101%, due 04/17/17 1.6% RBSSP Resecuritization Trust, 144A, Series 2010-3-4A1, floating rate note, due 12/26/35 1.5% Morgan Stanley Capital, Inc., Series 2005-HE2-A1MZ, floating rate note, due 01/25/35 1.4% WCP Wireless Site Fund, 144A, 6.829%, due 11/15/15 1.3% Credit Suisse Commercial Mortgage Trust, Series 2007-C1-A3, 5.383%, due 02/15/40 1.3% Ford Motor Credit Company, LLC, 4.207%, due 04/15/16 1.3% PFS Financing Corporation, 144A, Series 2012-AA-B, floating rate note, due 02/15/16 1.3% Lazard Group, LLC, 7.125%, due 05/15/15 1.2% Wells Fargo Home Equity Trust, Series 2004-2-AI6, floating rate note, due 10/25/34 1.2% Exelis, Inc., 4.250%, due 10/01/16 1.2% 9 FIRST WESTERN FIXED INCOME FUND Schedule of Investments August 31, 2013 U.S. TREASURY OBLIGATIONS — 7.1% Maturity Coupon Par Value Value U.S. Treasury Notes 11/15/16 % $ $ U.S. Treasury Notes 08/15/19 % U.S. Treasury Notes 05/15/23 % U.S. Treasury Bonds 08/15/23 % Total U.S. Treasury Obligations (Cost $4,159,680) $ U.S. GOVERNMENT AGENCY OBLIGATIONS — 5.5% Maturity Coupon Par Value Value Federal Farm Credit Bank — 0.5% Federal Farm Credit Bank 11/15/19 % $ $ Federal Home Loan Bank — 4.1% Federal Home Loan Bank 05/15/19 % Federal Home Loan Bank 10/24/22 % Federal Home Loan Bank 12/21/22 % Federal Home Loan Bank 03/10/23 % Federal Home Loan Bank 05/08/24 % Federal National Mortgage Association — 0.9% Federal National Mortgage Association 02/21/19 % Total U.S. Government Agency Obligations (Cost $3,306,529) $ MORTGAGE-BACKED SECURITIES — 39.6% Maturity Coupon Par Value Value Corporate — 22.8% American Home Mortgage Investment Trust, Series 2004-3-5A (a) 10/25/34 % $ $ American Home Mortgage Investment Trust, Series 2004-4-3A (a) 02/25/45 % 10 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 39.6% (Continued) Maturity Coupon Par Value Value Corporate — 22.8% (Continued) Banc of America Mortgage Securities, Inc., Series 2003-4-1A65 06/25/33 % $ $ Bayview Financial Acquisition Trust, Series 2006-B-1A3 (a) 04/28/36 % BCAP, LLC Trust, 144A, Series 2009-RR2-A1 (a) 01/21/38 % Centex Home Equity Loan Trust, Series 2004-D-AF6 (a) 09/25/34 % Chase Mortgage Finance Corporation, Series 2003-S14-1A1 01/25/34 % Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-6A1 (a) 07/25/36 % Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-11A1 (a) 05/25/37 % Countrywide Asset-Backed Certificates, Series 2004-6-2A3 (a) 11/25/34 % Countrywide Home Loans, Inc., Series 2002-25-2A1 11/27/17 % Countrywide Home Loans, Inc., Series 2003-J10-2A1 11/25/18 % Countrywide Home Loans, Inc., Series 2003-J7-1A2 08/25/33 % Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-8R-5A1 (a) 05/26/37 % Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-2R-2A5 (a) 06/26/37 % Credit Suisse Commercial Mortgage Trust, Series 2007-C1-A3 02/15/40 % CS First Boston Mortgage Securities Company, Series 2002-AR31-4A2 (a) 11/25/32 % CS First Boston Mortgage Securities Company, Series 2003-11-1A31 06/25/33 % FRS, LLC, 144A, Series 2013-1A-A1 04/15/43 % 11 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 39.6% (Continued) Maturity Coupon Par Value Value Corporate — 22.8% (Continued) GSAA Home Equity Trust, Series 2004-11-2A1 (a) 12/25/34 % $ $ Impac CMB Trust, Series 2004-10-4A2 (a) 03/25/35 % Impac CMB Trust, Series 2005-4-2A1 (a) 05/25/35 % Impac Secured Assets Corporation, Series 2003-3-A1 (a) 08/25/33 % JPMorgan Re-REMIC, 144A, Series 2009-9-A1 09/26/36 % Master Asset Securitization Trust, Series 2003-5-1A1 06/25/33 % Master Asset Securitization Trust, Series 2003-8-1A1 09/25/33 % Morgan Stanley Mortgage Loan Trust, Series 2005-6AR-1A2 (a) 11/25/35 % Residential Asset Securitization Trust, Series 2003-A4-A3 (a) 05/25/33 % Residential Funding Mortgage Security I, Inc., Series 2004-S4-2A6 04/25/19 % Securitized Asset Backed Receivables, LLC Trust, 144A, Series 2004-DO1-A1 (a) 07/25/34 % Silverleaf Finance, LLC, 144A, Series 2012-D-A 03/17/25 % Structured Asset Mortgage Investments II Trust, Series 2004-AR6-A1A (a) 02/19/35 % Structured Asset Securities Corporation, Series 1998-11-2B1 (a) 01/26/32 % Structured Asset Securities Corporation, Series 1998-11-2B2 (a) 01/26/32 % Wa-Mu Mortgage Pass-Through Certificates, Series 2003-S3-3A1 05/25/33 % Wa-Mu Mortgage Pass-Through Certificates, Series 2003-AR8-A (a) 08/25/33 % 12 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 39.6% (Continued) Maturity Coupon Par Value Value Corporate — 22.8% (Continued) Wells Fargo Mortgage-Backed Securities, Series 2003-G-A1 (a) 06/25/33 % $ $ Federal Home Loan Bank — 0.1% FHLB, Series SK-2015-1 08/18/15 % Federal Home Loan Mortgage Corporation — 9.1% FHLMC, Series 2882-UJ 08/15/19 % FHLMC, Series 2999-ND 07/15/20 % FHLMC, Series 2515-UP 10/15/22 % FHLMC, Series 2574-JN 12/15/22 % FHLMC, Series 2690-TV 11/15/25 % FHLMC, Series 3827-HA 11/15/25 % FHLMC, Series 3817-QA 03/15/26 % FHLMC, Series 4011-ML 03/15/27 % FHLMC, Series 2694-QH 03/15/32 % FHLMC, Series 2750-NE 04/15/32 % FHLMC, Series 2700-PG 05/15/32 % FHLMC, Series 2733-TD 11/15/32 % FHLMC, Series 2760-PD 12/15/32 % FHLMC, Series 2797-PG 01/15/33 % FHLMC, Series 2943-HE 03/15/33 % FHLMC, Series 2928-NE 04/15/33 % FHLMC, Series 2889-OG 05/15/33 % FHLMC, Series 2911-UE 06/15/33 % FHLMC, Series 3793-UA 06/15/33 % FHLMC, Series 2869-BG 07/15/33 % FHLMC, Series 2874-LD 08/15/33 % FHLMC, Series 2785-GD 10/15/33 % FHLMC, Series 3037-ND 01/15/34 % FHLMC, Series 3210-PC 04/15/34 % FHLMC, Series 3017-MK 12/15/34 % FHLMC, Series 4011-NP 07/15/39 % FHLMC, Series 3843-JA 04/15/40 % FHLMC, Series 4017-MA 03/15/41 % FHLMC, Series 4077-AP 01/15/42 % 13 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 39.6% (Continued) Maturity Coupon Par Value Value Federal National Mortgage Association — 5.4% FNMA, Series 2003-81-LC 09/25/18 % $ $ FNMA, Series 2003-83-PG 06/25/23 % FNMA, Series 2010-86-V 05/25/28 % FNMA, Series 2005-80-BA 04/25/29 % FNMA, Series 2009-96-DB 11/25/29 % FNMA, Series 2004-8-GD 10/25/32 % FNMA, Series 2005-29-QD 08/25/33 % FNMA, Series 2005-1-HE 09/25/33 % FNMA, Series 2005-86-WD 03/25/34 % FNMA, Series 2011-129-MA 01/25/38 % FNMA, Pool #MA0584 10/01/40 % FNMA, Series 2011-100QM 10/25/50 % Government National Mortgage Association — 1.7% GNMA, Series 2005-25-VB 01/16/24 % GNMA, Series 2011-32-QA 02/16/38 % GNMA, Series 2009-104-KA 08/16/39 % GNMA, Series 2011-159-EA 10/20/40 % GNMA, Series 2011-138-PX 06/20/41 % Small Business Administration — 0.5% SBA, Series 2009-20A-1 01/01/29 % Total Mortgage-Backed Securities (Cost $23,182,134) $ MUNICIPAL BONDS — 2.4% Maturity Coupon Par Value Value Florida State Department of Environmental Protection, Series B, Preservation Revenue 07/01/21 % $ $ Florida State Hurricane Catastrophe Fund, Series A, Revenue 07/01/20 % Illinois State, General Obligation 03/01/19 % Irvine, California, Unified School District, Special Tax, Revenue 09/01/17 % Total Municipal Bonds (Cost $1,424,068) $ 14 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) ASSET-BACKED SECURITIES — 1.5% Maturity Coupon Par Value Value Bear Stearns ALT-A Trust, Series 2004-11-1A1 (a) 11/25/34 % $ $ Goldman Sachs Alternative Mortgage Products Trust, Series 2004-OPT-A4 (a) 11/25/34 % Vanderbilt Mortgage Finance Company, Series 2002-B-A4 02/07/26 % Total Asset-Backed Securities (Cost $929,176) $ CORPORATE BONDS — 40.5% Maturity Coupon Par Value Value Consumer Discretionary — 2.8% AutoZone, Inc. 11/15/20 % $ $ Lorillard Tobacco Company 06/23/19 % NBCUniversal Media, LLC 04/01/21 % Energy — 2.7% Boardwalk Pipelines, LLC 09/15/19 % SESI, LLC 12/15/21 % Williams Partners, L.P. 11/15/21 % Financials — 11.8% Aegon Funding Company, LLC 12/15/20 % Aviation Capital Group Corporation, 144A 01/31/18 % AXIS Specialty Finance, LLC 06/01/20 % Citigroup, Inc. 08/09/20 % Discover Bank 02/21/18 % ERAC USA Finance, LLC, 144A 11/01/18 % Fairfax Financial Holdings Ltd., 144A 05/15/21 % Fidelity National Financial, Inc. 05/15/17 % General Electric Capital Corporation 01/07/21 % International Lease Finance Corporation, 144A 09/01/18 % JPMorgan Chase & Company 05/01/23 % Morgan Stanley 07/24/20 % WEA Finance, LLC, 144A 05/10/21 % Zions Bancorporation 06/13/23 % 15 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) CORPORATE BONDS — 40.5% (Continued) Maturity Coupon Par Value Value Industrials — 9.3% AA Aircraft, Series 2013-1L, 144A 11/01/17 % $ $ Air Canada, Series 2013-1A, 144A 05/15/25 % Buckeye Partners, L.P. 07/01/23 % Continental Airlines, Series 2009-01 07/08/16 % Continental Airlines, Series 1999-1 02/02/19 % Continental Airlines, Series 2000-02 04/02/21 % Ford Motor Credit Company, LLC 12/15/16 % Hawaiian Airlines, Series 2013-1A 01/15/26 % Penske Truck Leasing Company, L.P., 144A 03/15/18 % Republic Services, Inc. 03/01/20 % Ryder Systems, Inc. 03/01/18 % US Airways Class A Pass-Through Certificates, Series 2012-2A 06/03/25 % Information Technology — 2.1% Baidu, Inc. 08/06/18 % Jabil Circuit, Inc. 03/15/18 % Materials — 2.6% LyondellBasell Industries N.V. 11/15/21 % RPM International, Inc. 11/15/22 % Westlake Chemical Corporation 07/15/22 % Real Estate — 4.9% American Campus Communities Operating Partnership, L.P. 04/15/23 % American Tower Trust I, 144A 03/15/23 % EPR Properties 07/15/20 % Healthcare Trust of America, Inc., 144A 04/15/23 % Kilroy Realty, L.P. 06/01/20 % National Retail Properties, Inc. 04/15/23 % Telecommunication Services — 2.5% Crown Castle Towers, LLC, 144A 08/15/20 % GTP Cellular Sites, LLC, 144A 03/15/17 % SBA Tower Trust, 144A 04/16/18 % 16 FIRST WESTERN FIXED INCOME FUND Schedule of Investments (Continued) CORPORATE BONDS — 40.5% (Continued) Maturity Coupon Par Value Value Utilities — 1.8% Exelon Generation Company, LLC 10/01/17 % $ $ PPL Energy Supply, LLC 12/15/21 % Total Corporate Bonds (Cost $24,192,454) $ MONEY MARKET FUNDS — 2.0% Shares Value Invesco Short-Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% (b) (Cost $1,143,026) $ Total Investments at Value — 98.6% (Cost $58,337,067) $ Other Assets in Excess of Liabilities — 1.4% Net Assets — 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933. This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. 144A securities totaled $9,270,207 at August 31, 2013, representing 15.9% of net assets. (a) Variable rate security. The rate shown is the effective interest rate as of August 31, 2013. (b) The rate shown is the 7-day effective yield as of August 31, 2013. See accompanying notes to financial statements. 17 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments August 31, 2013 MORTGAGE-BACKED SECURITIES — 36.1% Maturity Coupon Par Value Value Corporate — 36.1% Ace Securities Corporation, Series 2003-NC1-A2A (a) 07/25/33 % $ $ American Home Mortgage Investment Trust, Series 2004-3-5A (a) 10/25/34 % Bank of America Funding Corporation, 144A, Series 2009-R6-3A1 (a) 01/26/37 % Bayview Financial Acquisition Trust, Series 2006-B-1A3 (a) 04/28/36 % BCAP, LLC Trust, 144A, Series 2009-RR2-A1 (a) 01/21/38 % BCRR Trust, 144A, Series 2009-1-2A1 (a) 07/17/40 % Centex Home Equity Loan Trust, Series 2004-D-AF6 (a) 09/25/34 % CIT Group Home Equity Loan Trust, Series 2003-1-A4 (a) 03/20/32 % Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-12A1 (a) 07/25/36 % Citigroup Mortgage Loan Trust, Inc., 144A, Series 2009-6-11A1 (a) 05/25/37 % Countrywide Asset-Backed Certificates, Series 2004-6-2A3 (a) 11/25/34 % Credit Suisse Commercial Mortgage Trust, Series 2007-C5-A4 (a) 09/15/40 % Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-8R-5A1 (a) 05/26/37 % Credit Suisse Commercial Mortgage Trust, 144A, Series 2009-2R-2A5 (a) 06/26/37 % Credit Suisse Commercial Mortgage Trust, Series 2007-C1-A3 02/15/40 % Credit-Based Asset Servicing and Securites, Series 2005-CB5-AV2 (a) 08/25/35 % 18 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 36.1% (Continued) Maturity Coupon Par Value Value Corporate — 36.1% (Continued) FRS, LLC, 144A, Series 2013-1A-A1 04/15/43 % $ $ Goldman Sachs Mortgage Securities Trust, 144A, Series 2007-EOP-B (a) 03/06/20 % GSAA Home Equity Trust, Series 2004-11-2A1 (a) 12/25/34 % Home Loan Servicing Solutions Ltd., 144A, Series 2012-T2-D2 10/15/45 % Home Loan Servicing Solutions Ltd., 144A, Series 2013-T3-C3 05/15/46 % Jefferies & Company, 144A, Series 2009-R9-1A1 (a) 08/26/46 % JPMorgan Re-REMIC, 144A, Series 2009-9-A1 09/26/36 % MASTR Specialized Loan Trust, 144A, Series 2005-3-A1 (a) 11/25/35 % Mellon Residential Funding Corporation, 144A, Series 2004-TBC1-A (a) 02/26/34 % Morgan Stanley Capital, Inc., Series 2005-HE2-A1MZ (a) 01/25/35 % Morgan Stanley Mortgage Loan Trust, Series 2005-6AR-1A2 (a) 11/25/35 % Park Place Securities, Inc., Series 2005-WHQ1-M2 (a) 03/25/35 % PFS Financing Corporation, 144A, Series 2012-AA-B (a) 02/15/16 % RBS Commercial Funding Trust, 144A, Series 2010-RR3-MSCA (a) 06/16/49 % RBSSP Resecuritization Trust, 144A, Series 2010-3-4A1 (a) 12/26/35 % Residential Asset Mortgage Products, Inc., Series 2005-RS8-A2 (a) 10/25/33 % Residential Asset Mortgage Products, Inc., Series 2004-RS12-AI6 12/25/34 % 19 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) MORTGAGE-BACKED SECURITIES — 36.1% (Continued) Maturity Coupon Par Value Value Corporate — 36.1% (Continued) Residential Asset Mortgage Products, Inc., Series 2005-RS5-AI3 (a) 05/25/35 % $ $ Residential Asset Mortgage Products, Inc., Series 2005-SP3-A3 (a) 12/25/35 % Residential Asset Securities Corporation, Series 2003-KS10-AI6 (a) 12/25/33 % Security National Mortgage Loan Trust, 144A, Series 2006-3A-A1 (a) 01/25/37 % Sequoia Mortgage Trust, Series 2010-H1-A1 (a) 02/25/40 % Silverleaf Finance, LLC, 144A, Series 2012-D-A 03/17/25 % Structured Asset Investment Loan Trust, Series 2003-BC9-3A3 (a) 08/25/33 % Trafigura Securitisation Finance plc, 144A, Series 2012-1A-B (a) 10/15/15 % Wa-Mu Mortgage Pass-Through Certificate, Series 2003-AR8-A (a) 08/25/33 % Wells Fargo Home Equity Trust, Series 2004-2-AI6 (a) 10/25/34 % WFDB Commercial Mortgage Trust, 144A, Series 2011-BXR-A 07/05/24 % WMC Mortgage Loan Pass-Through Certificate, Series 1997-2-M1 (a) 03/20/29 % Total Mortgage-Backed Securities (Cost $8,590,646) $ MUNICIPAL BONDS — 0.9% Maturity Coupon Par Value Value Illinois State General Obligation (Cost $215,877) 07/01/16 % $ $ 20 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) ASSET-BACKED SECURITIES — 1.1% Maturity Coupon Par Value Value Asset Backed Funding Certificates, Series 2005-OPT1-A1SS (a) 07/25/35 % $ $ Bear Stearns ALT-A Trust, Series 2004-11-1A1 (a) 11/25/34 % Goldman Sachs Alternative Mortgage Products Trust, Series 2004-OPT-A4 (a) 11/25/34 % Total Asset-Backed Securities (Cost $266,475) $ CORPORATE BONDS — 60.2% Maturity Coupon Par Value Value Consumer Discretionary — 2.9% Fiesta Restaurant Group, Inc. 08/15/16 % $ $ Hyatt Hotels Corporation 08/15/16 % MGM Resorts International 11/01/16 % Royal Carribean Cruises Ltd. 06/15/16 % Whirlpool Corporation 06/15/16 % Wyndham Worldwide Corporation 12/01/16 % Consumer Staples — 0.9% Bumble Bee Holdings, Inc., 144A 12/15/17 % C&S Group Enterprises LLC, 144A 05/01/17 % Energy — 1.3% Chesapeake Energy Corporation 03/15/16 % Gulf South Pipeline Company, L.P., 144A 02/01/15 % Petrohawk Energy Corporation 08/15/18 % Financials — 20.0% Ally Financial, Inc. 02/15/17 % Aviation Capital Group Corporation, 144A 01/31/18 % Bank of America Corporation 12/01/15 % Bank of America Corporation 03/15/17 % BBVA U.S. Senior, S.A. Unipersonal 05/16/14 % Berkley (W.R.) Corporation 05/15/15 % CIT Group, Inc. 05/15/17 % Citigroup, Inc. 08/02/16 % Deutsche Bank Trust Corporation 11/15/15 % Fairfax Financial Holdings Ltd. 10/01/15 % 21 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) CORPORATE BONDS — 60.2% (Continued) Maturity Coupon Par Value Value Financials — 20.0% (Continued) Fidelity National Financial, Inc. 05/15/17 % $ $ First Horizon National Corporation 12/15/15 % GATX Financial Corporation 03/01/16 % ING Bank N.V., 144A 05/01/15 % International Lease Finance Corporation, 144A 09/01/16 % Lazard Group, LLC 05/15/15 % Macquarie Group Ltd. 08/01/14 % Macquarie Group Ltd., 144A 08/01/14 % Macquarie Group Ltd., 144A 08/10/17 % Metropolitan Life Insurance Company, 144A 11/01/15 % Morgan Stanley 01/09/17 % Morgan Stanley (a) 04/25/18 % Murray Street Investment Trust I (a) 03/09/17 % Nomura Holdings, Inc. (a) 09/13/16 % Raymond James Financial, Inc. 04/15/16 % Royal Bank of Scotland Group plc 01/08/15 % Transatlantic Holdings, Inc. 12/14/15 % Westpac Banking Corporation, 144A 10/15/15 % Zions Bancorporation 11/16/15 % Zions Bancorporation 05/16/16 % Industrials — 17.2% AA Aircraft, Series 2013-1L, 144A 11/01/17 % America West Air, Series 2000-01 07/02/20 % Anglo American Capital Plc, 144A 04/08/14 % Boardwalk Pipelines, LLC 11/15/16 % CNH Capital, LLC 11/01/16 % Continental Airlines, Series 2009-01 07/08/16 % Continental Airlines, Series 1998-1 09/15/17 % Continental Airlines, Series 2000-02 04/02/21 % DCP Midstream Operating, L.P. 10/01/15 % DCP Midstream, LLC, 144A 10/15/15 % Delta Air Lines, Series 2012-1A 05/07/20 % Exelis, Inc. 10/01/16 % Ford Motor Credit Company, LLC 04/15/16 % Gazprom Via Gaz Capital SA, 144A 05/23/16 % General Motors Financial Company, 144A 05/15/18 % Glencore Funding, LLC, 144A 05/27/16 % 22 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) CORPORATE BONDS — 60.2% (Continued) Maturity Coupon Par Value Value Industrials — 17.2% (Continued) Hyundai Capital America, 144A 08/09/16 % $ $ Lukoil International Finance B.V., 144A 06/07/17 % Petrobras Global Finance B.V. (a) 05/20/16 % Ras Laffan Liquefied Natural Gas Company Ltd. III, 144A 09/30/16 % US Airways, Series 2001-1G 03/20/21 % WPX Energy, Inc. 01/15/17 % Information Technology — 1.3% Baidu, Inc. 08/06/18 % iGATE Corporation 05/01/16 % Materials — 3.3% ArcelorMittal 02/25/15 % Owens Corning, Inc. 12/01/16 % Packaging Dynamics Corporation, 144A 02/01/16 % Rosneft Oil Company, 144A 03/06/17 % Transocean, Inc. 12/15/16 % Real Estate — 5.1% Equity One, Inc. 09/15/16 % First Industrial, L.P. 01/15/16 % Hospitality Properties Trust 03/15/17 % Liberty Property, L.P. 10/01/17 % Post Apartment Homes L.P. 10/15/17 % PPF Funding, Inc., 144A 04/15/17 % Prologis 11/15/16 % Retail Properties, Inc., 144A 03/15/16 % Telecommunication Services — 7.3% GTP Cellular Sites, LLC, 144A 03/15/17 % Qwest Corporation 05/01/16 % SBA Tower Trust, 144A 04/17/17 % Sprint Nextel Corporation 08/15/17 % Telecom Italia Capital 10/01/15 % Telefonica Emisiones, S.A.U. 02/16/16 % WCP Wireless Site Fund, 144A 11/15/15 % 23 FIRST WESTERN SHORT DURATION BOND FUND Schedule of Investments (Continued) CORPORATE BONDS — 60.2% (Continued) Maturity Coupon Par Value Value Utilities — 0.9% Scottish Power Ltd. 03/15/15 % $ $ Total Corporate Bonds (Cost $14,419,639) $ MONEY MARKET FUNDS — 0.4% Shares Value Invesco Short-Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% (b) (Cost $88,914) $ Total Investments at Value — 98.7% (Cost $23,581,551) $ Other Assets in Excess of Liabilities — 1.3% Net Assets — 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933. This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. 144A securities totaled $8,675,321 at August 31, 2013, representing 36.6% of net assets. (a) Variable rate security. The rate shown is the effective interest rate as of August 31, 2013. (b) The rate shown is the 7-day effective yield as of August 31, 2013. See accompanying notes to financial statements. 24 FIRST WESTERN FUNDS TRUST Statements of Assets and Liabilities August 31, 2013 First Western Fixed Income Fund First Western Short Duration Bond Fund ASSETS Investments in securities: At amortized cost $ $ At value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Receivable for investment securities sold Receivable from Adviser (Note 4) — Deferred offering costs (Note 1) — Other assets TOTAL ASSETS LIABILITIES Dividends payable Payable for capital shares redeemed Payable to Adviser (Note 4) — Payable to administrator (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Distributions in excess of net investment income Accumulated net realized gains (losses) from security transactions ) Net unrealized depreciation on investments ) ) Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 25 FIRST WESTERN FUNDS TRUST Statements of Operations For the Periods Ended August 31, 2013 (a) First Western Fixed Income Fund First Western Short Duration Bond Fund INVESTMENT INCOME Dividends $ $ 84 Interest EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Pricing costs Custodian and bank service fees Professional fees Trustees’ fees and expenses Registration and filing fees Offering costs (Note 1) — Transfer agent fees (Note 4) Insurance expense — Organization expense (Note 1) — Postage and supplies Reports to shareholders Other expenses TOTAL EXPENSES Less fee reductions and/or expense reimbursements by the Adviser (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) ) NET REALIZED AND UNREALIZED LOSSES
